          Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 1 of 34



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    EDWARD BANKS, et al.,

             Plaintiffs,

    v.
                                                        Civil Action No. 20-0849 (CKK)
    QUINCY BOOTH, et al.,

             Defendants.



                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
              APPLICATION FOR A TEMPORARY RESTRAINING ORDER

                                        INTRODUCTION

         Plaintiffs seek a temporary restraining order (TRO) against Quincy Booth, Director of the

District of Columbia Department of Corrections (DOC), and Lennard Johnson, DOC Warden, in

their official capacities (collectively, DOC or the District). 1 Plaintiffs allege that DOC’s practices

inside District of Columbia jail facilities warrant a TRO mandating immediate, sweeping and

detailed relief in light of the COVID-19 pandemic. But plaintiffs have not made the requisite

showing for the extraordinary remedy of a TRO. The allegations they proffer to support their

arguments do not reflect the extensive measures DOC has taken to address the rapidly unfolding

events of the pandemic.

         Plaintiffs have not shown that they are likely to succeed on the merits of their Fifth or

Eighth Amendment claim because they have not established either an unreasonable risk of harm



1
       The four plaintiffs are inmates currently housed in DOC facilities: two as pretrial
detainees, one awaiting sentencing post-conviction, and one serving a sentence post-conviction.
See Compl. ¶¶ 14–17 and p. 11, below.
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 2 of 34



or deliberate indifference on the part of District officials, and they do not have standing to seek

most of their requested relief. Plaintiffs have also failed to show a likelihood of irreparable harm

absent emergency relief, or that the balance of the equities and the public interest weigh in their

favor. Because plaintiffs have not shown they are entitled to any relief, their request for a Court-

appointed expert and independent monitor is unwarranted.

       As discussed below, DOC has taken and continues to take extensive measures to ensure

that the District’s incarcerated population remains safe and secure amid this pandemic, despite

supply shortages, a fast-moving informational landscape and evolving recommendations from

public health experts worldwide. Court intervention is not necessary. Plaintiffs’ application for a

TRO should be denied.

                                        BACKGROUND

I.     COVID-19 in the District of Columbia

       On March 7, 2020, officials announced the District’s first confirmed case of COVID-19,

also known as the novel coronavirus, an infectious respiratory virus that has spread rapidly across

the globe since its first detection in humans in late 2019. See Press Release, Gov’t of the District

of Columbia, DC Department of Health Confirms First Coronavirus Case (March 7, 2020),

available at https://coronavirus.dc.gov/release/dc-department-health-confirms-first-coronavirus-

case; D.C. Health, COVID-19 FAQs, available at https://coronavirus.dc.gov/node/1464356.

Although the virus’s sufferers have exhibited a range of symptoms, severe cases have been known

to cause shortness of breath, pneumonia and even death. Id. The World Health Organization

(WHO) has declared the spread of COVID-19 a global pandemic. See “WHO Director-General’s

Opening Remarks at the Media Briefing on COVID-19 – 11 March 2020,” World Health

Organization, March 11, 2020, available at https://www.who.int/dg/speeches/detail/who-director-



                                                 2
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 3 of 34



general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.

        Municipalities across the country have hastened to respond to COVID-19’s unprecedented

spread in just a few short weeks. Since early March 2020, U.S. cities and states have ordered the

closure of schools and non-essential businesses, banned large gatherings and recommended that

individuals who do not live in the same household abide by now-familiar “social distancing”

measures where feasible. See, e.g., Jesse McKinley and Michael Gold, Ban on Large Gatherings

in N.Y. as Coronavirus Cases Rise Sharply, N.Y. Times, March 12, 2020, available at

https://www.nytimes.com/2020/03/12/nyregion/coronavirus-nyc-event-ban.html;                   Dominic

Fracassa, SF bans large gatherings as nation moves to confront pandemic, San Francisco

Chronicle, March 11, 2020, available at https://www.sfchronicle.com/bayarea/article/Mayor-

London-Breed-bans-all-large-gatherings-15123312.php.

        The District is no exception. On February 28, 2020, more than a week before the District

recorded its first case of COVID-19, Mayor Muriel Bowser issued an order preemptively

activating the District’s Emergency Operations Center and requiring all District agencies to ensure

they had up-to-date plans for emergency operations. See Mayor’s Order 2020-035, February 28,

2020,          available          at          https://dchealth.dc.gov/sites/default/files/dc/sites/doh/

page_content/attachments/2020-035-District-Government-Preparation-for-the-Coronavirus-

COVID-19.pdf. As described below, DOC moved promptly. See Decl. of Dr. Beth Jordan (Jordan

Decl.) [20-2] ¶¶ 4, 5, 11; Decl. of Lennard Johnson (Johnson Decl.) [20-1] ¶ 4. 2 While the District

prepared in earnest, events unfolded quickly. By March 11, 2020, Mayor Bowser issued a

Declaration of Public Emergency and a Declaration of Public Health Emergency based on the




2
        In its filing of the Declaration of Lennard Johnson, the District inadvertently failed to attach
a referenced list of DOC supplies. That list is included here as Exhibit A.
                                                   3
          Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 4 of 34



WHO declaration of a pandemic, as well as on the outbreaks seen in other cities throughout the

world.     See     Mayor’s     Order     2020-045,     March      11,    2020,     available     at

https://mayor.dc.gov/sites/default/files/dc/sites/mayormb/release_content/attachments/MO.Decla

rationofPublicEmergency03.11.20.pdf; Mayor’s Order 2020-046, March 11, 2020, available at

https://mayor.dc.gov/sites/default/files/dc/sites/mayormb/release_content/attachments/MO.Decla

rationofPublicHealthEmergency03.11.20.pdf. Both Declarations have since been extended

through at least April 24, 2020, and the District is now under a stay-at-home order. See Mayor’s

Order 2020-054, March 30, 2020, available at https://mayor.dc.gov/release/mayor-bowser-issues-

stay-home-order.

         Despite federal, state and local government efforts across the country, COVID-19 has

continued to spread rapidly, generating immense demand for protective face masks, gloves, hand

sanitizer and other products used to limit transmission of pathogens; a shortage of all these items

has resulted. See United States Conference of Mayors, “Shortages of COVID-19 Emergency

Equipment in U.S. Cities: A Survey of the Nation’s Mayors,” March 27, 2020, available at

https://www.usmayors.org/issues/covid-19/equipment-survey/ (noting, for example, that 91.5% of

cities surveyed do not have an adequate supply of face masks for their first responders). The

District has taken unusual measures in response, commissioning assistance from local businesses

to fill in supply gaps where possible. See Press Release, “Mayor Bowser Commissions Hand

Sanitizer from DC Businesses to Support Frontline DC Workers,” Government of the District of

Columbia, March 23, 2020, available at https://coronavirus.dc.gov/release/mayor-bowser-

commissions-hand-sanitizer-dc-businesses-support-frontline-dc-workers       (announcing    District

commissioned local distillery and coffee shop to produce hand sanitizer). This case arises in the

context of an unprecedented response to an unprecedented situation.



                                                4
            Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 5 of 34



II.    DOC’s Response

       DOC is the agency charged with safely and securely housing pretrial detainees, those

serving sentences for misdemeanor offenses, and those adjudicated guilty but awaiting sentencing

for offenses in the District. DOC is responsible for ensuring “the safekeeping, care, protection,

instruction, and discipline of all persons committed to [its] institutions.” D.C. Code § 24-211.02(a).

The agency also plays an important role in ensuring the safety of those inside and outside its

facilities. See, e.g., 28 DCMR § 500.3 (permitting DOC to take individuals charged with criminal

violations into involuntary protective custody who are “found to be in danger from a clear and

present threat to that resident’s safety”); Id. § 507.10 (allowing DOC to withhold from residents

information “which may endanger any resident(s) or other person(s), or cause a riot, other major

disturbance, or damage to property”); Teamsters Local Union 1714 v. Pub. Emp. Relations Bd.,

579 A.2d 706, 712 (D.C. 1990) (observing DOC employees “are involved directly with public

safety”).

       DOC operates a system consisting of two primary correctional facilities: the Central

Detention Facility (CDF) and the Correctional Treatment Facility (CTF). See D.C. Department of

Corrections, “Correctional Facilities,” available at https://doc.dc.gov/page/correctional-facilities.

DOC also contracts with two privately operated halfway houses to provide various services. Id.

Despite their combined capacity of more than 3,600 residents, these facilities currently house fewer

than 1,600 individuals in total—less than half their total capacity. See DOC Inmate Count March

28, 2020 to April 3, 2020, Ex. B.

       District and DOC officials have nevertheless remained cognizant of how COVID-19 might

affect both residents and staff in its facilities. DOC continues to take the steps described below to

ensure the safety and well-being of its staff and residents.



                                                  5
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 6 of 34



       A. Cleaning Measures and Resident Hygiene

       DOC ensures that its facilities are properly cleaned and sanitized. In addition to its standard

cleaning practices, DOC now cleans all common spaces and housing unit common areas every two

hours between 8:00 a.m. and 12:00 a.m., and twice each night between 12:00 a.m. and 8:00 a.m.

to sanitize “high use and high touch” areas. Johnson Decl. ¶ 6. Residents have access to cleaning

materials, including peroxide-based cleaner and disinfectant, to clean their cells. Id. ¶ 7.

       Each week, residents also receive a new supply of personal hygiene items free of charge.

These include a new bar of soap, a roll of toilet paper, clean towels, and clean sheets, as well as

the opportunity to launder their washcloths. Id. ¶¶ 8-9. They can also purchase additional soap

through DOC’s commissary. Id. ¶ 8. All residents have access to sinks with both hot and cold

water for hand washing. Id. Because of local and nationwide shortages, DOC does not have enough

hand sanitizer to guarantee a supply for each resident; residents in CTF (not CDF) nevertheless

have access to hand sanitizer from wall-mounted dispensers. Id. ¶ 10. To keep everyone in DOC

facilities as safe as possible, “high-risk” staff receive priority access to the limited supply of hand

sanitizer; this includes staff working in isolation and quarantine units, officers working

transportation and escort details, and staff conducting COVID-19 screenings. Id. Residents receive

regular information from DOC staff about COVID-19 prevention measures. Jordan Decl. ¶ 8. DOC

has placed signs and posters throughout its facilities to alert both residents and staff of prevention

measures they should take. Johnson Decl. ¶ 12.

       B. Screening Measures

       As of March 13, 2020, everyone entering DOC facilities—including legal visitors, DOC

employees, and new residents—gets screened for symptoms of COVID-19 by completing a




                                                  6
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 7 of 34



screening survey and having their temperature taken. Jordan Decl. ¶ 5. 3 The staff member

conducting these screenings wears a face mask and gloves while doing so, and DOC maintains a

record of each screening. Id. Regardless of screening results, every new resident entering a DOC

facility is placed into quarantine for 14 days before being assigned to their permanent housing unit.

Jordan Decl. ¶ 7. Residents who screen positive receive additional medical attention and treatment

by qualified medical staff where appropriate. Id. ¶ 6. DOC medical staff meet regularly with staff

and residents in DOC housing units to discuss COVID-19 prevention measures. Id. ¶ 8.

       C. Response Measures

       DOC provides medical treatment based on guidance and recommendations from the

District of Columbia Department of Health (DOH) and the Centers for Disease Control and

Prevention (CDC). Id. ¶ 4. Residents who test positive for COVID-19 are reassigned to isolation

units and checked by medical staff at least twice daily. Id. ¶ 11. As of April 2, 2020, DOC has

conducted 22 tests, 12 have come back positive, and 4 have come back negative, with results

pending for the remaining 6. Id. Also as of April 2, 2020, 125 residents are in quarantine units.

Decl. of Kathleen Jo Landerkin (Landerkin Decl.) [21-2] ¶ 7.

       D. Resident Movement and Communications Access

       To further prevent the spread of COVID-19, DOC has also made changes to inmate



3
        In their motion for a TRO, plaintiffs assert that “DOC staff themselves report” that, among
other things, DOC does not screen new residents for COVID-19. See Pls.’ Mem. in Support of
App. for TRO [5-1] at 3. But for this proposition, plaintiffs cite a letter, attached to their expert’s
declaration, written by an attorney on behalf of the Fraternal Order of Police Department of
Corrections Labor Committee dated March 25, 2020. See Exhibit B to Exhibit 1 of Pls.’ App. for
TRO [5-2] at 32. (Plaintiffs appear to have cited it incorrectly in their brief.) In addition to being
hearsay within hearsay, this document is not a declaration or affidavit made under oath and
therefore is inadmissible. See Fed. R. Evid. 805. In addition, the letter was written five days before
plaintiffs filed their TRO motion. As indicated, DOC policies and procedures have been changing
rapidly as events have unfolded, and the Court should place little if any weight on vague statements
rebutted by more recent and accurate accounts of contemporaneous events at DOC facilities.
                                                  7
          Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 8 of 34



movements. DOC residents are now moved from their housing units only for court appearances,

medical and dental appointments, work details, and legal visits (whether conducted in-person or

remotely); CDF residents are also moved for video conferencing. Johnson Decl. ¶ 11.

        On March 11, 2020, the day Mayor Bowser first issued emergency declarations for the

District, DOC instituted a policy of screening “all staff and visitors (friends, family members,

attorneys, contractors, volunteers, etc.)” for COVID-19 at the main entrances of all facilities. See

D.C.      Department       of     Corrections,      Coronavirus       Prevention,      available      at

https://doc.dc.gov/page/coronavirus-prevention. As events unfolded rapidly, DOC continued to

take additional measures. Just three days later on March 14, 2020, DOC formally suspended “all

in-person visits, programming, and volunteer activities” for the duration of the District’s Public

Health Emergency. See id. DOC also provided residents with the means to video conference with

friends and loved ones. See id. (residents still have access to in-unit “video visitation visits”).

        Even though residents are still permitted to receive in-person visits from their attorneys,

DOC provides each resident with one ten-minute phone call each day to their attorney of record.

Decl. of Camile Williams (Williams Decl.) [21-1] ¶ 7. The call is provided free of charge, and

each phone call is unmonitored. Id. Although the system for providing these calls is newly

implemented, DOC “is making all reasonable efforts to ensure that all inmates can have access to

legal calls.” Id. ¶ 9.

        E. Reduction of Resident Population

        Since the Mayor’s emergency declarations on March 11, 2020, DOC’s resident population

has decreased by more than 16 percent as of April 3, 2020. Compare DOC Inmate Count March

7, 2020 to March 13, 2020, Ex. C (1,863 inmates at all DOC facilities as of March 11, 2020) with

DOC Inmate Count March 28, 2020 to April 3, 2020, Ex. B (showing 1,557 inmates at all DOC



                                                   8
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 9 of 34



facilities as of April 3, 2020). On March 15, 2020, the Chief Judge of the Superior Court of the

District of Columbia granted District law enforcement the discretion “to release an individual not

otherwise eligible for release … upon approval of the prosecuting authority.” See Superior Court

of    the    District    of    Columbia      Order,     March       16,   2020,     available     at

http://www.dccourts.gov/sites/default/files/Order_3-16-20.pdf. As a result, the Metropolitan

Police Department (MPD) announced that it would expand criteria for releasing individuals

pending a future court date who otherwise would have been taken into custody. See Metropolitan

Police Department Operational Adjustments During COVID-19, March 18, 2020, available at

https://mpdc.dc.gov/release/metropolitan-police-department-operational-adjustments-during-

covid-19.

       DOC does not have the legal authority to unilaterally release individuals from its custody.

Before this pandemic, District of Columbia law provided DOC discretion to award a limited

number of sentencing credits to those serving sentences for misdemeanors, for good behavior, D.C.

Code § 24-221.01c(a), and “up to 3 credits per calendar month for each” of certain designated

rehabilitation, work detail, or other special programs, id. § 24-221.01c(b). 4 Individuals can also

earn “educational good time credits of no less than 3 days a month and not more than 5 days a

month” for participating in specified academic or vocational programs.” Id. § 24-221.01(a). Until

recently, the law expressly stated that “[n]o person shall receive more than 10 credits per calendar

month” when combining all of these categories. Id. § 24-221.01c(c) (2016).

       On March 18, 2020, however, the D.C. Council passed the COVID-19 Response

Emergency Amendment Act of 2020 (COVID-19 Emergency Act). See D.C. Act 23-247, March

17, 2020, available at http://lims.dccouncil.us/Download/44469/B23-0718-SignedAct.pdf.



4
       Each credit counts as one day of an individual’s sentence.
                                                 9
          Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 10 of 34



Among other measures, the COVID-19 Emergency Act amended Section 24-221.01c(c) to specify

that “during a period for which a public health emergency has been declared …, [DOC] shall have

discretion to award additional credits” to those serving misdemeanor sentences “to effectuate

immediate release of persons sentenced for misdemeanors”—with the qualification that this

discretion could only be exercised “consistent with public safety.” See D.C. Code § 24-221.01c(c)

(2020).

          DOC has used its newly-granted discretion to double the maximum number of monthly

sentencing credits a resident serving a misdemeanor sentence may receive from 10 to 20. See DOC

Change Notice #20-002, March 18, 2020 [19-2], ¶ 2c. 5 Since making this change, DOC has applied

this policy to effectuate the early release of dozens of residents. See Natalie Delgadillo and Rachel

Sadon, “D.C. Now Has Nearly 600 Confirmed Coronavirus Cases, 11 Deaths,” DCist, April 1,

2020,       available   at    https://dcist.com/story/20/04/01/d-c-now-has-nearly-600-confirmed-

coronavirus-cases-11-deaths/.

          The Superior Court of the District of Columbia, in response to an “Emergency Motion for

an Order to Show Cause Why Persons Serving Misdemeanor Sentences at the Department of

Corrections Should Not Be Released Forthwith in Light of the Crisis Created by the COVID-19

Pandemic” filed by the Public Defender Service for the District of Columbia (PDS), ordered

expedited responses by the United States Attorney’s Office (USAO) and the Office of the Attorney

General for the District of Columbia (OAG). See In Re Sentenced Misdemeanants, 2020 CNC




5
       It has since been changed a second time to expand the circumstances in which residents
can receive credits. See DOC Change Notice #19-002, April 1, 2020 [19-1].



                                                 10
          Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 11 of 34



000120 (Super. Ct. of D.C. March 31, 2019) (Order). 6 The court’s order noted “that nothing in this

Order shall prevent the filing of a D.C. SCR Rule 35 motion for sentence reduction to be filed on

behalf of an individual defendant serving a misdemeanor sentence” and directed that such motions

shall be filed with Judges McKenna and Dayson, and require a response from USAO or OAG

within two business days. Id. As of this filing, the Superior Court has not yet ruled on PDS’s

motion.

III.   Plaintiffs’ Allegations

       Plaintiffs in this case are four individuals currently in DOC custody; plaintiffs Phillips and

Banks reside at CDF, while plaintiffs Smith and Jackson reside at CTF. Compl. [1] ¶¶ 14-17.

Plaintiff Phillips is incarcerated pending trial and was denied bond. See id. ¶ 14; United States v.

D’Angelo Phillips, Case No. 2020 CF3 002932 (D.C. Super. Ct.). Plaintiff Banks has pled guilty

to a felony and awaits sentencing. See Compl. ¶ 15; United States v. Edward M. Banks, Case No.

2019 CF1 010956 (D.C. Super. Ct.). Plaintiff Smith is incarcerated pending trial. Compl. ¶ 16.

And plaintiff Jackson “is being held post-conviction.” Id. ¶ 17.

       Although the Complaint does not state any specific allegations pertaining to plaintiffs in

particular, it does lay out a number of general allegations concerning DOC’s response to COVID-

19. Plaintiffs allege that DOC’s “response was slow and insufficient.” Compl. ¶ 63. They

acknowledge that beginning on March 3, 2020, DOC began taking various precautions such as

notifying employees of risks associated with the virus. Id. ¶ 64. However, plaintiffs allege

deficiencies as of early March in the provision of hygienic products such as soap, towels, hand

sanitizer, cleaning supplies, face masks, and gloves. Id. ¶¶ 66-67, 73-79. They also allege



6
        The USAO and OAG opposed the motion on April 1, 2020. See Docket, In Re Sentenced
Misdemeanants,    2020     CNC     000120 (Super.    Ct.    of    D.C.)    (available   at
https://www.dccourts.gov/eaccess).
                                                11
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 12 of 34



deficiencies as of mid-to-late March in certain visitor screening procedures, id. ¶¶ 68-70, 72,

quarantine procedures, id. ¶¶ 80-82, and resident testing and medical treatment, id. ¶¶ 83-84, 87.

In addition, plaintiffs allege inadequate measures to ensure sufficient distancing from others. Id.

¶¶ 86-91, 94-96. Although plaintiffs allege that, in the past, inadequate provisions were made for

residents to speak with their lawyers on unmonitored phone lines, id. ¶ 93, they acknowledge that

“[s]ome limited arrangements have been provided in the last few days,” id.

       Plaintiffs raise two legal claims, one under the Fifth Amendment and one under the Eighth

Amendment, both alleging unconstitutional conditions of confinement. Id. ¶¶ 153-74. They also

raise allegations on behalf of two putative classes. Id. ¶¶ 148-52. As relief, plaintiffs request that

the Court issue a 20-part injunction, most of which orders the District to take specific actions. Id.

at 34-37.

IV.    Procedural History

       Plaintiffs filed their lawsuit on March 30, 2020. See Compl. Along with the Complaint,

plaintiffs filed a motion for class certification, an application for a temporary restraining order,

and a motion for preliminary injunction. See Mot. to Certify Class [3]; Application for Temporary

Restraining Order [5]; Mot. for Preliminary Injunction [6].

       On March 31, 2020, the Court held a telephone conference with the Parties and ordered

DOC to provide the following by 1:00 p.m. on April 1, 2020:

               a list of the names of the approximately 94 inmates who have been
               sentenced to misdemeanors and who Defendants are considering for
               release; the numbers of people who have been tested for COVID-19
               and a break-down of the identities of those individuals (such as
               inmates, visitors, etc.) and the results of those tests; the date on
               which Defendants began testing people coming into the jails; the
               number and a breakdown of the results of COVID-19 tests which
               have been done on those who were incarcerated prior to the date on
               which Defendants began testing all incoming inmates; all relevant
               written procedures and practices concerning COVID-19; and

                                                 12
           Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 13 of 34



                Defendants[’] process which is in place or will be put in place to
                allow legal counsel to communicate with their clients electronically
                or by other means.

See Minute Order of April 1, 2020. The Court further ordered that by April 2, 2020, DOC provide

“[d]eclarations about the processes and procedures actually in place and the current conditions of

the jail, concentrating on Plaintiffs’ requests for relief 2-9,” as enumerated in the proposed order

attached to their application for a TRO. Id. Lastly, the Court ordered that DOC file by 4:30 p.m.

on April 3, 2020, a response to plaintiffs’ application for a TRO, focusing on “the merits of

Plaintiffs’ 5th and 8th Amendment claims as well as on the need for an independent monitor and

expert.”

                                       LEGAL STANDARD

       A temporary restraining order “is ‘an extraordinary remedy that may only be awarded upon

a clear showing that the plaintiff is entitled to such relief.’” Sherley v. Sebelius, 644 F.3d 388, 393

(D.C. Cir. 2011) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)). “The same

standards apply for both temporary restraining orders and preliminary injunctions.” Experience

Works, Inc. v. Chao, 267 F. Supp. 2d 93, 96 (D.D.C. 2003).

       A plaintiff seeking a TRO must establish that: (1) “he is likely to succeed on the merits”;

(2) “he is likely to suffer irreparable harm in the absence of preliminary relief”; (3) “the balance

of equities tips in his favor”; and (4) “an injunction is in the public interest.” Sherley, 644 F.3d at

392. Because injunctive relief is an extraordinary remedy, a plaintiff seeking such relief must prove

all four prongs of the standard before relief can be granted. In re Navy Chaplaincy, 738 F.3d 425,

428 (D.C. Cir 2013); Winter, 555 U.S. at 22. The plaintiff bears the burden of doing so. Davis v.

Pension Benefit Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009).




                                                  13
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 14 of 34



       “The usual role of a preliminary injunction is to preserve the status quo pending the outcome

of litigation.” Cobell v. Norton, 455 F.3d 301, 314 (D.C. Cir. 2006) (quoting Dist. 50, United Mine

Workers of Am. v. Int’l Union, United Mine Workers of Am., 412 F.2d 165, 168 (D.C. Cir. 1969)); see

also Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006) (CFGC)

(same). Where, instead, a plaintiff seeks a “mandatory injunction”—i.e., one that would compel a

positive act by the defendant—courts generally require the plaintiff to meet a higher standard and

show “extreme or very serious damage” or that plaintiff is “clearly entitled” to immediate relief. Sweis

v. U.S. Foreign Claims Settlement Comm’n, 950 F. Supp. 2d 44, 48 (D.D.C. 2013) (citations

omitted)); see also Elec. Privacy Info. Ctr. v. U.S. Dep’t of Justice, 15 F. Supp. 3d 32 (D.D.C. 2014).

                                            ARGUMENT

I.     Plaintiffs Cannot Show a Likelihood of Success on the Merits.

       First and foremost, plaintiffs have not carried their burden to show they are likely to

succeed on the merits of their case. Demonstrating a likelihood of success on the merits is a free-

standing requirement. Sherley, 644 F.3d at 393 (internal quotation marks omitted). Failing to meet

the burden on this prong “is alone sufficient to defeat” a motion for emergency injunctive relief.

Smith v. Henderson, 944 F. Supp. 2d 89, 96 (D.D.C. 2013). The Court need not conclude that

plaintiffs will definitely lose on the merits, only that they have not met the demanding burden of

showing a clear entitlement to immediate, extraordinary relief. Sweis, 950 F. Supp. 2d at 48. To

overcome this burden, plaintiffs must show not merely that success is a “possibility” but that it is

“likely.” Winter, 555 U.S. at 20-22.

       A. Plaintiffs’ Fifth and Eighth Amendment Claims Are Not Likely To Succeed.

       In their Complaint, plaintiffs allege unconstitutional conditions of confinement. The

standard for finding a violation of the Fifth Amendment (for pre-trial detainees) and Eighth



                                                  14
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 15 of 34



Amendment (for post-conviction detainees) is the same: jail officials must have (1) exposed

inmates to “an unreasonable risk of serious damage” to the inmates’ health (an “objective factor”),

and (2) acted with “deliberate indifference” to posing such a risk (a “subjective factor”). Helling

v. McKinney, 509 U.S. 25, 35 (1993); Young v. District of Columbia, 107 F. Supp. 3d 69, 77

(D.D.C. 2015). Here, plaintiffs have not satisfied either prong.

               1. Plaintiffs Fail To Demonstrate That the Risk of Serious Harm to Inmates
                  Violates Contemporary Standards.

       The “unreasonable risk” prong of the analysis—the objective factor—“requires a court to

assess whether society considers the risk that the prisoner complains of to be so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a risk.” Helling,

509 U.S. at 36 (emphasis in the original). DOC does not dispute the seriousness of the COVID-19

pandemic. However, the objective test “requires more than a scientific and statistical inquiry into

the seriousness of the potential harm and the likelihood that such injury to health will actually be

caused by exposure to” the virus. Id. Plaintiffs “must show that the risk of which he complains is

not one that today’s society chooses to tolerate.” Id. They have failed to meet that burden.

       The current state of the COVID-19 pandemic exposes everyone to the risk of falling ill.

DOC’s response is aligned with the best available medical advice for mitigating the risks

associated with the pandemic. See Jordan Decl. ¶ 4 (DOC has implemented response protocols

“based on guidance and recommendations from” DOH and the CDC, and consultation with subject

matter experts). DOC has implemented the same risk-reduction practices among the inmates that

are recommended for the community at-large: providing soap for hand washing, frequently

disinfecting high-touch areas, quarantining individuals who may be exposed, restricting large

gathering of inmates, limiting inmates’ exposure to members of the community, decreasing

movements around the facilities, and screening individuals who enter the facilities for COVID-19

                                                15
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 16 of 34



symptoms. See Background Section II, above. These practices are precisely the measures deemed

capable of reducing the risk of transmission and how “today’s society chooses to tolerate” that

risk. Helling, 509 U.S. at 36.

        Although complete social distancing and isolation is not possible for each inmate in the

DOC facilities, plaintiffs have not shown that the risk posed by DOC’s practices raises plaintiffs’

risk of exposure substantially over the risk experienced by the outside community. See Hines v.

Youssef, Civil Action No. 13-00357, 2015 WL 164215, at *4 (E.D. Cal. Jan. 13, 2015) (“Unless

there is something about a prisoner’s conditions of confinement that raises the risk of exposure

substantially above the risk experienced by the surrounding communities, it cannot be reasoned

that the prisoner is involuntarily exposed to a risk the society would not tolerate.”). Plaintiffs have

not shown that inmates’ limited interaction with other residents and staff poses an exceptional

level of risk beyond that posed to anyone who shares a living space with others. The evidence now

presented by DOC shows that, among other things, all staff, visitors, and new residents are

screened before entering DOC facilities, Jordan Decl. ¶ 5; all new residents are quarantined for 14

days as a precaution, id. ¶ 7; every resident who tests positive is isolated from other residents and

checked twice daily, id. ¶ 11; common spaces are cleaned every two hours each day, Johnson Decl.

¶ 6; all residents have access to peroxide-based disinfectant to clean their cells, id. ¶ 7; all residents

are given soap, towels, and regular access to hot water, id. ¶ 8; and DOC staff have limited resident

movement out of their units to reduce resident-staff contact, id. ¶ 11.

        It is impossible to eliminate all risk factors for transmission of COVID-19. Nevertheless,

the facts DOC has presented here make clear that any risks faced by those inside DOC facilities

are comparable to the general risks faced by everyone. Plaintiffs have not met their burden to




                                                   16
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 17 of 34



establish an objectively “unreasonable risk” posed by their confinement inside DOC facilities, see

Helling, 509 U.S. at 36, or even that they face more risk than other inmates.

               2. Plaintiffs Fail To Establish That DOC Has Acted with Deliberate
                  Indifference.

       Plaintiffs have also failed to satisfy the second prong of the legal standard, which requires

them to show “that officials had subjective knowledge of the serious medical need and recklessly

disregarded the excessive risk to inmate health or safety from that risk.” Baker v. District of

Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (quoting Farmer v. Brennan, 511 U.S. 825, 837

(1994)). The test is subjective, meaning “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he [or she] must also

draw the inference.” Farmer, 511 U.S. at 837.

        DOC is actively apprised of COVID-19’s spread throughout the District. But plaintiffs are

simply incorrect that DOC “steadfastly refused” to heed policy and practice guidance from DOH

and the CDC. See Pls.’ Mem. in Support of App. for TRO [5-1] at 28. On the contrary, the record

demonstrates that DOC heeded those recommendations specifically and continues to do so. On

March 11, 2020, the day Mayor Bowser made her public health declarations, DOC imposed a

visitor screening policy clearly explaining that it “continue[d] to monitor COVID-19 … and follow

guidance from DC Health and Centers for Disease Control and Prevention” to ensure residents

could “continue to safely receive visitors.” See D.C. Department of Corrections, Coronavirus

Prevention, available at https://doc.dc.gov/page/coronavirus-prevention. On March 14, when

announcing that it was halting all in-person visitations, DOC cited its tracking of “Centers for

Disease Control and DC Health guidelines.” Id. DOC’s Medical Director Dr. Beth Jordan

specifically attests that “DOC implements operational and medical procedures in response to




                                                17
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 18 of 34



COVID-19 based on guidance and recommendations from [DOH] and the [CDC],” among others.

Jordan Decl. ¶ 4.

       Plaintiffs’ allegations reflect, at most, that DOC may have changed some of its practices

over time, but that is because recommendations from these very bodies have been changing

rapidly. Id. ¶ 15 (DOC medical operations are “review[ed] regularly” and “modif[ied] consistent

with guidance and recommendations from DOH and CDC” according to “this guidance and

changing conditions”); Johnson Decl. ¶ 14 (DOC operations modified based on recommendations

from medical staff and “subject to change or modification based on this guidance and changing

conditions”). The record demonstrates that DOC has kept pace with the changing landscape of

public health recommendations and relied on the best available information to inform its responses.

       Although the “deliberate indifference” inquiry is ultimately subjective, courts may

properly go beyond officials’ mental states and also consider “the constraints facing the official[s]”

for context. Wilson v. Seiter, 501 U.S. 294, 303 (1991); see Helling, 509 U.S. at 37 (“The inquiry

into this factor also would be an appropriate vehicle to consider arguments regarding the realities

of prison administration.”). Here, the significant constraints on DOC and the measures they have

taken in spite of those constraints preclude a finding of deliberate indifference. See Hines, 2015

WL 164215, at *5 (finding no deliberate indifference when “Plaintiff has failed to show that the

policy Plaintiff contends should have been adopted was within the range of policies that the

proposed Defendants could reasonably have promulgated.”). For example, DOC lacks enough

hand sanitizer to provide a supply for every inmate because the District—and the entire country—

is dealing with a shortage of hand sanitizer. See Johnson Decl. ¶ 10. DOC has chosen to marshal

these scarce resources to most efficiently mitigate the risk of illness spreading. See, e.g., id. (DOC

providing “high-risk staff priority access to its limited supply of hand sanitizer”).



                                                 18
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 19 of 34



       The rapidly changing nature of public health recommendations is also significant. When

applying the deliberate indifference standard, the official’s state of mind “must be measured by

the official’s knowledge at the time in question, not by ‘hindsight’s perfect vision.’” Kulkay v.

Roy, 847 F.3d 637, 643 (8th Cir. 2017); see also Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir.

2014) (Section 1983 complaint against prison doctor properly dismissed where “hindsight suggests

that [his] treatment decisions may have been mistaken, even gravely so”). With each piece of new

guidance from DOH, CDC, and outside experts, DOC has adapted its policies to increase the

efficacy of its practices in limiting COVID-19’s potential harm to inmates based on the best

available knowledge. See Johnson Decl. ¶ 14.

       Similarly, the exercise of professional medical judgment cannot constitute deliberate

indifference. See Estelle, 429 U.S. at 107 (explaining that “the question whether … additional

diagnostic techniques or forms of treatment … is indicated is a classic example of a matter for

medical judgment”). “[T]he existence of alternative treatment options does not itself render the

treatment received unconstitutional.” Perniciaro v. Lea, 901 F.3d 241, 258-59 (5th Cir. 2018).

Plaintiffs contend that DOC “fail[ed] to follow established guidelines” by “adopting policies, and

failing to adopt others, that would mitigate the risk of harm of the virus.” Pls.’ Mem. at 32.

However, as discussed above, DOC’s medical staff has adopted policies and guidelines based on

the recommendations of DOH, the CDC, and outside experts. Jordan Decl. ¶ 4. A difference of

opinion among medical professionals about the proper approach to medical care does not amount

to deliberate indifference to serious medical needs. See Scott v. Benson, 742 F.3d 335, 340 (8th

Cir. 2014) (holding that a “mere difference of opinion over matters of expert medical judgment or

a course of medical treatment fail[s] to rise to the level of a constitutional violation”).




                                                  19
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 20 of 34



Plaintiffs cannot show they are entitled to a TRO without showing it is “likely,” and not merely

“possible,” that their claims will succeed. Winter, 555 U.S. at 20-22. Because they have not done

so, their application for a TRO should be denied.

       B. Plaintiffs Lack Standing To Seek Most of the Requested Relief.

       Regardless of the merits of their Fifth and Eighth Amendment claims, the four plaintiffs

here are unlikely to succeed because they lack standing to seek most of the relief requested in the

Complaint. Every plaintiff in federal court must meet the constitutional minimum for Article III

standing by showing an injury, causation and redressability. Lujan v. Defs. of Wildlife, 504 U.S.

555, 560-61 (1992). The third of these, redressability, requires showing “a likelihood that the

requested relief will redress the alleged injury.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 103 (1998). “[A] plaintiff must demonstrate standing for each claim he seeks to press and for

each form of relief that is sought.” Davis v. FEC, 554 U.S. 724, 734 (2008) (internal quotation

marks omitted) (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)). “[I]f a

favorable judicial decision is unlikely to correct the alleged wrong, there is no case or controversy

within the meaning of Article III.” Brookens v. Am. Fed’n of Gov’t Emps., 315 F. Supp. 3d 561,

566 (D.D.C. 2018).

       The Complaint recites twenty items of injunctive relief that plaintiffs seek through “a

temporary restraining order, preliminary injunction, and permanent injunction and/or writs of

habeas corpus.” Compl. at 34. But the four plaintiffs in this action (no class has been certified)

have not pled facts sufficient to show that granting the relief they have requested would remedy

any purported individualized injuries they are suffering. There are no allegations that any of the

four is serving a misdemeanor sentence as required for release under the COVID-19 Emergency

Act, Compl., Requested Relief ¶¶ B.1, 2; that any plaintiff has been deprived of any of the cleaning



                                                 20
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 21 of 34



or personal hygiene implements described, See id. ¶¶ B.3-6, 14; that any plaintiff has come into

contact with or otherwise been negatively affected by any staff member lacking adequate personal

protective equipment, see id. ¶¶ 7-8; that any plaintiff has been quarantined in a punitive setting,

id. ¶ 16; that any plaintiff received an insufficient response to a request for medical care, see id. ¶

17; or that any plaintiff has been denied remote access to court appearances or meetings with legal

counsel, see id. ¶¶ 18-19. Although plaintiffs’ application for a TRO and accompanying exhibits

allege some facts specific to them, plaintiffs cannot rely on these allegations or anything else

outside of their pleadings to establish standing. See Kingman Park Civic Ass’n v. Gray, 27 F. Supp.

3d 142, 160 n.7 (D.D.C. 2014) (complaint cannot be amended by briefing on motion). If plaintiffs

lack standing, they cannot show a likelihood of success on the merits, let alone entitlement to the

relief they seek.

II.     Plaintiffs Fail to Show They Will Suffer Irreparable Harm.

        Aside from the merits of plaintiffs’ claims, “failure to demonstrate irreparable harm is

grounds for refusing to issue a [TRO], even if the other three factors … merit such relief.” Nat’l

Min. Ass’n v. Jackson, 768 F. Supp. 2d 34, 50 (D.D.C. 2011) (citation and internal quotation marks

omitted); see also CFGC, 454 F.3d at 297 (observing that there is “a high standard for irreparable

injury”). “[P]roving irreparable injury is a considerable burden, requiring proof that the movant’s

injury is certain, great and actual—not theoretical—and imminent, creating a clear and present

need for extraordinary equitable relief to prevent harm.” Power Mobility Coal. v. Leavitt, 404 F.

Supp. 2d 190, 204 (D.D.C. 2005) (citations and internal quotation marks omitted). If a party fails

to make a sufficient showing of irreparable injury, a court may deny a motion for preliminary relief

without considering the other factors. CityFed Fin. Corp. v. Office of Thrift Supervision, 58 F.3d

738, 747 (D.C. Cir. 1995).



                                                  21
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 22 of 34



       Additionally, injunctive relief that “goes well beyond simply maintaining the status quo …

is particularly disfavored.” Stanley v. Univ. of S. Calif., 13 F.3d 1313, 1320 (9th Cir. 1994). It is a

“judicially inflicted injury,” and many circuits therefore make the movant’s already high burden

even “more stringent.” O Centro Espirita Beneficente Uniao do Vegetal v. Ashcroft, 389 F.3d 973,

978 (10th Cir. 2004) (citing cases); see also Sweis, 950 F. Supp. 2d at 47 (where relief requested

would change rather than preserve the status quo, plaintiffs must show “extreme or very serious

damage” or that they are “clearly entitled” to immediate relief).

       Here, because plaintiffs have not pled facts sufficient to show that granting injunctive relief

would remedy any purported individualized injuries they are suffering, see Section I.B above, they

cannot demonstrate that they will suffer irreparable harm absent a TRO. Plaintiffs seek

extraordinary relief that disrupts DOC’s efforts to combat the health crisis, and the Superior Court

has already established a process to adjudicate the potential release of inmates. See Background

Section II.E above. As a result, and because plaintiffs fail to make any showing of a specific injury

that is not generalized to the inmate population, plaintiffs fail to meet their burden of demonstrating

irreparable harm.

III.   The Balance of Equities and Public Interest Militate Against Preliminary Relief.

       Even if plaintiffs could show a likelihood of success on the merits and that irreparable harm

would result without a TRO, they must additionally show both that “the balance of equities tips in

their favor,” and that “an injunction is in the public interest.” Sherley, 644 F.3d at 392; In re Navy

Chaplaincy, 738 F.3d at 428 (plaintiffs cannot use strong showing on some factors to make up for

weak showing on others). These two factors “merge when the Government is the opposing party”

and are thus analyzed together. Guedes v. Bureau of Alcohol, Tobacco, Firearms & Explosives,

920 F.3d 1, 10 (D.C. Cir. 2019) (citation and internal quotation marks omitted). “[W]here the Court



                                                  22
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 23 of 34



has a less intrusive means” of ensuring legal compliance, “the public interest would weigh towards

choosing such options, especially where … the plaintiffs seek a mandatory (‘do this’) rather than

prohibitory (‘don’t do this’) injunction.” Garnett v. Zeilinger, 313 F. Supp. 3d 147, 160 (D.D.C.

2018).

         DOC does not dispute either the gravity of COVID-19 or its duty to ensure the well-being

of the more than 1,500 individuals in its custody during a pandemic. See D.C. Code § 24-211.02(a).

But the broad and detailed relief plaintiffs seek here would impose a remarkable level of intrusion

on DOC’s day-to-day operations that is simply not warranted under these circumstances. Plaintiffs’

proposed relief would require, among other things, that DOC:

         •   Abdicate to the Court—and to a court-appointed expert—the agency’s legislatively-
             granted discretion to determine who should be awarded sentencing credits for expedited
             release, see Compl. Requested Relief ¶ B.2;

         •   Provide “all inmates” (all but four of whom are not parties to this case) with hand
             sanitizer, which is currently in short supply around the country, with specifications
             down to the percentage content of alcohol, see id. ¶ B.5;

         •   Take the temperature daily of each of more than 1,500 individuals, regardless of staff
             capacity, see id. ¶ B.9; and

         •   “Assess (through questioning) … daily” each of more than 1,500 individuals for
             possible signs of COVID-19, regardless of staff capacity, id. ¶ B.10.

         Aside from the merits of plaintiffs’ legal claims, it is important to note how much of DOC’s

autonomy such relief would usurp—on a record that includes contemporaneous, sworn

declarations by DOC officials that they are already complying with many of the practices plaintiffs

ask this Court to impose. See, e.g., Johnson Decl. ¶ 6 (housing unit common areas cleaned every

two hours during the day and twice each night); ¶ 7 (residents provided peroxide disinfectant to

clean cells); ¶¶ 8-9 (each resident provided access to hot running water as well as weekly bar of

soap, roll of toilet paper, and clean linens); ¶ 10 (hand sanitizer available to residents in CTF


                                                 23
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 24 of 34



despite shortage); ¶ 12 (signs posted to alert residents of COVID-19 prevention measures); Jordon

Decl. ¶ 8 (DOC medical staff regularly meet with residents to discuss COVID-19 prevention); ¶ 12

(testing conducted in accordance with DOH guidelines where residents exhibit specified

symptoms).

         There is a well-established public interest in permitting the government to carry out its

authorized functions where doing otherwise would needlessly upend its operations. See Benisek v.

Lamone, 138 S. Ct. 1942, 1945 (2018) (finding lower court could have reasonably concluded that

ordering redrawing of electoral district map would have contravened public interest where

“injunction might have worked a needlessly chaotic and disruptive effect upon the electoral

process” (citation and internal quotation marks omitted)); Garnett, 313 F. Supp. 3d at 160 (public

interest “would disfavor the Court’s interference” in legal process of administering food stamp

benefits “in light of [federal agency’s] expertise and role” in carrying it out). This is especially true

in the midst of a public health emergency in which DOC is actively taking part in a District-wide

emergency response protocol. See Johnson Decl. ¶ 4.

         Although the extent to which COVID-19 will affect the inmates in the District’s

correctional facilities is not yet clear, plaintiffs have not demonstrated that the relief they seek will

be more effective than the actions DOC is already implementing to keep inmates safe, and the

process created by the Superior Court for evaluating requests for inmates’ early release. The

balance of the equities and the public interest weigh in DOC’s favor and counsel against granting

a TRO.

IV.      Plaintiffs’ Request for a Court-Appointed Expert and Independent Monitor Should
         Be Denied.

         In seeking a TRO, plaintiffs have asked for a sweeping array of immediate relief from

changes to DOC practices in corrections facilities to the Court’s appointment of an expert and

                                                   24
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 25 of 34



monitor. See Pls.’ Proposed Am. TRO Proposed Order (Pls.’ Proposed Order) [16-1] ¶ 1-20. 7 As

discussed, plaintiffs have fallen well short of meeting their burden to establish grounds for a TRO.

They have not shown the likelihood of succeeding on either a Fifth or an Eighth Amendment claim,

and they have not shown that the balance of equities or the public interest weighs in their favor.

Without making these fundamental showings, this Court should not grant any relief, let alone the

specific relief plaintiffs request. See Guedes, 920 F.3d at 10 (plaintiff bears burden of persuasion

in motion for preliminary relief).

       Additionally, for the reasons explained below, there is no basis to appoint an expert or an

independent monitor. See Pls.’ Proposed Order ¶¶ 19-20.

       A. Plaintiffs Are Not Entitled to a Court-Appointed Expert.

       Plaintiffs ask the Court to “[a]ppoint an expert under Federal Rule of Evidence 706 to make

recommendations to the Court regarding how many and which class members to order released so

as to ensure that the number of prisoners remaining at the CDF and CTF can be housed consistently

with CDC guidance on best practices to prevent the spread of COVID-19 ….” Pls.’ Proposed Order

¶ 20. Plaintiffs, however, have only asked for the release of a small subset of DOC residents: those

whom it is “within [DOC’s] power” to release, see id. ¶ 1, which amounts only to those who have

already been sentenced for misdemeanor offenses. As discussed above, the COVID-19 Emergency

Act is DOC’s only pertinent source of legal authority to designate individuals in their custody for

release. During an active public health emergency, the law only gives DOC the discretion “to

award additional credits … to effectuate immediate release of persons sentenced for

misdemeanors”—and only when doing so is “consistent with public safety.” See D.C. Code § 24-




7
       On March 31, 2020, plaintiffs filed an amended version of a proposed TRO [16]. DOC
references the proposed amended version.
                                                25
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 26 of 34



221.01c(c) (2020).

        The appointment of an expert would serve no purpose because the named plaintiffs cannot

seek relief for non-parties, and plaintiffs have not explained how an expert would aid the Court in

deciding whether to grant relief.

                1. None of the Named Plaintiffs Is Eligible for Release.

        Based on plaintiffs’ own pleadings, none of them is eligible for the release remedy they

seek. Plaintiffs Phillips and Smith allege they are “being held in pre-trial custody.” See Compl.

¶¶ 14, 16. And plaintiff Banks alleges he “has pleaded guilty and is awaiting sentencing.” Id. ¶ 15.

Even plaintiff Jackson only pleads that he “is being held post-conviction,” without specifying

whether he is being held pre- or post-sentencing, and whether the offense for which he is being

held is a misdemeanor or a felony. Id. ¶ 17. An expert would serve no purpose if none of the four

named plaintiffs is even eligible for the relief they are seeking.

        But even if plaintiff Jackson is eligible to receive sentencing credits at DOC’s discretion,

he would still be the only resident eligible for relief in this case (at this stage). Although plaintiffs

filed this case as a putative class action, “there is no class of plaintiffs before the Court at this time

towards whom relief could be directed.” Russell v. Barry, Civil Action No. 87-2072, 1987 WL

15697, at *2 (D.D.C. Jul. 30, 1987). This Court should not grant relief to parties not before it.

Zepeda v. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983) (“A federal court may issue an injunction if it

has personal jurisdiction over the parties and subject matter jurisdiction over the claim; it may not

attempt to determine the rights of persons not before the court.”). This applies equally to

preliminary injunctive relief and relief from a final judgment. Khatib v. Alliance Bankshares Corp.,

846 F. Supp. 2d 18, 25 (D.D.C. 2012). Here, only the four named plaintiffs would be eligible for

relief. See Garnett v. Zeilinger, 301 F. Supp. 3d 199, 205 n.4 (D.D.C. 2018) (“[I]t is not clear that



                                                   26
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 27 of 34



the Court can or should issue class-wide injunctive relief without a certified class.”); Dorfmann v.

Boozer, 414 F.2d 1168, 1171 n.8 (D.C. Cir. 1969) (preliminary injunction “should not have been

issued before the action was certified as a class action” where injunction “worked a transfer of

money belonging to persons who were not within the jurisdiction of the court”). However, based

on the existing record, none of the four plaintiffs has shown that he would be eligible for release.

               2. The Appointment of an Expert Would Not Assist the Court or DOC.

       Even if the Court is inclined to order DOC to make determinations about awarding eligible

residents additional good-time credits, this task is straightforward and well within the capability

of DOC. As discussed above, DOC has already performed this task numerous times and continues

to evaluate residents’ eligibility for release. Although Federal Rule of Evidence 706 provides

courts the discretion to designate expert witnesses, this is a “relatively infrequent occurrence.”

Carranza v. Fraas, 471 F. Supp. 2d 8, 9 (D.D.C. 2007) (internal quotation marks omitted) (quoting

Fed. R. Evid. 706 Advisory Comm. Note)). Court-appointed experts are generally limited to

“exceptional cases in which the ordinary adversary process does not suffice … or when a case

presents compelling circumstances warranting the appointment of an expert.” Id. at 9-10 (citations

and internal quotation marks omitted).

       Moreover, courts generally only even consider appointing experts to aid the court in fact-

finding—not to advise the defendant on complying with a proposed remedy. See, e.g., Carranza,

471 F. Supp. 2d at 10 (rejecting legal malpractice plaintiff’s request for an expert when plaintiffs

“made no showing that their malpractice claims are so complex, or that their case presents

circumstances so compelling, that the appointment of an expert would aid the court”); Applegate

v. Dobrovir, Oakes & Gebhardt, 628 F. Supp. 378, 383 (D.D.C. 1985) (considering but rejecting

appointing an expert under Rule 706 to testify as pro se plaintiff’s witness in legal malpractice



                                                 27
         Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 28 of 34



litigation where plaintiff did not present “compelling circumstances”); see also Edmunson v.

Magic Diamond Casino, Civil Action No. 06-100, 2007 WL 9710369, at *1 (D. Mont. Nov. 16,

2007) (“[A] court’s appointment of an expert under Rule 706 is generally for the purpose of

assisting the court, not to assist a pro se litigant.”).

        Plaintiffs ask the Court to order DOC to “take all actions within their power to reduce the

inmate population of [CDF] and CTF ….” Pls.’ Proposed Order ¶ 1. Plaintiffs have not explained

how a court-appointed expert would assist the Court in interpreting the phrase “all actions within

their power” or deciding whether to grant relief. See Carranza, 471 F. Supp. 2d at 10. Nor have

they explained how this could even assist DOC. As discussed above, the only tool DOC has to

unilaterally release residents is its discretion under the COVID-19 Emergency Act to award

additional sentencing credits to those serving misdemeanor sentences to make them eligible for

immediate release. DOC has exercised the discretion granted to it by significantly revising its

sentencing credit policy to accomplish this in a manner “consistent with public safely.” See D.C.

Code § 24-221.01c(c) (2020); DOC Change Notice #19-002 ¶ 2c. Even if the Court believes DOC

should further revise its policies and practices, DOC is fully capable of (1) determining who is

serving a sentence for a misdemeanor and (2) determining who should receive additional

sentencing credits.

        It is also worth re-emphasizing that the Superior Court has created a process to allow a

judicially-managed release of eligible individuals. See Background Section II.E above. This

Court’s intervention is not necessary, nor is the appointment of an expert. Plaintiffs’ request falls

well outside the purview of Rule 706 and does not constitute appropriate relief.

        B. There Is No Basis To Appoint a Monitor.

        Plaintiffs are also not entitled to the appointment of an independent monitor. It is only “[i]n



                                                    28
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 29 of 34



unusual circumstances” that the appointment of an independent monitor “may be useful to oversee

compliance with a court order.” Women Prisoners of District of Columbia Dep’t of Corr. v. District

of Columbia (Women Prisoners), 93 F.3d 910, 930 (D.C. Cir. 1996) (citing Fed. R. Civ. P. 53(b));

see also Fed. R. Civ. P. 53(b) (court-ordered referral to a special master “shall be the exception

and not the rule.”); Cook v. Billington, Civil Action No. 82-0400, 2003 WL 24868169, at *7

(D.D.C. Sept. 8, 2003) (“It is widely recognized that appointing a Receiver is essentially the

remedy of last resort, and therefore, should be undertaken only when absolutely necessary”

(alterations adopted) (citation and internal quotation marks omitted).). 8

       In other words, a court should consider whether an independent monitor “is really the only

remedy left for the Court.” Dixon v. Barry, 967 F. Supp. 535, 550 (D.D.C. 1997). In so evaluating,

“the court should consider whether there were repeated failures to comply with the Court’s orders,

whether continued insistence that [the defendant’s] compliance with the Court’s orders would lead

only to confrontation and delay, if there is a lack of sufficient leadership to turn the tide within a

reasonable time period, whether there was bad faith, … whether resources are being wasted, …

[and] whether a receiver can provide a quick and efficient remedy.” Id. (citation and internal

quotation marks omitted).

       By their formulation, these factors make clear that the appointment of a monitor is simply

not appropriate at the outset of a case, without at least providing the defendant an opportunity to




8
         Courts analyze the propriety of appointing independent monitors under the standards of
Rule 53. See, e.g., Jamie S. v. Milwaukee Pub. Sch., Civil Action No. 01-C-928, 2009 WL
1615520, at *27 (E.D. Wisc. June 9, 2009), vacated on other grounds by 668 F.3d 481 (7th Cir.
2012) (analyzing propriety of appointing “independent monitor” under Rule 53’s standards for
appointing a “master” on grounds that “[s]ubstantively, the distinction is one without
consequence”). The same is true for appointment of “receivers.” See Cook v. Billington, Civil
Action No. 82-0400, 2003 WL 24868169, at *7 (D.D.C. Sept. 8, 2003) (“The circumstances which
justify the appointment of a Special Master … are essentially the same as those for a Receiver.”).
                                                 29
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 30 of 34



comply with a court order on its own. Unsurprisingly, in the rare cases in which courts appoint

monitors, they are appointed (1) when final judgment has been issued against the defendant, and

(2) where there are good grounds to question whether the defendant will comply with court-

ordered injunctions, i.e., a history of uneven (or no) compliance. See, e.g., Women Prisoners, 93

F.3d at 930 (citing Nat’l Org. for the Reform of Marijuana Laws v. Mullen, 828 F.2d 536, 544-45

(9th Cir. 1987)) (citing case in which Ninth Circuit “approv[ed] use of monitors to oversee

compliance with court order where compliance with past orders has been sporadic”). The District

is aware of no cases—and plaintiffs have pointed to none—in which a court has appointed an

independent monitor to ensure compliance with a TRO at the outset of a lawsuit. An independent

monitor at this juncture would be wholly unwarranted. The Court should deny plaintiffs’ request.

       C. Any Relief Must Be Narrowly Tailored

       If the Court is inclined to grant some form of emergency relief, the well-established rule is

that injunctive relief must be “narrowly tailored to remedy the specific harm shown.” Nevada

Dep’t of Health & Human Servs. v. U.S. Dep’t of Health & Human Servs., 435 F.3d 326, 330 (D.C.

Cir. 2006); see also District of Columbia v. USDA, 2020 WL 1236657, *12 (D.D.C. March 13,

2020) (observing that “injunctive relief should be no more burdensome to the defendant than

necessary to provide complete relief to the plaintiffs”) (quoting Califano v. Yamasaki, 442 U.S.

682, 702 (1979)). As discussed above, even leaving aside phrases such as “take all actions within

their power,” plaintiffs either lack standing to pursue much of the relief they seek, or they should

not receive such relief because DOC has already undertaken those measures.

V.     The Court’s April 3, 2020 Minute Order

       In response to the inquiries posed by the Court in its Minute Order issued today, April 3,

2020, DOC responds as follows.



                                                30
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 31 of 34



       A. Basis for Opposing Motion To File Amicus Curiae Brief

       DOC opposes the Motion To File an Amicus Curiae Brief (Amicus Motion) by the

Fraternal Order of Police for the District of Columbia Department of Corrections Labor Committee

(Labor Committee) because it will not aid the Court in deciding the issues before it.

       “An amicus curiae … does not represent the parties but participates only for the benefit of

the Court.” Jin v. Ministry of State Sec., 557 F. Supp. 2d 131, 136 (D.D.C. 2008) (citation and

internal quotation marks omitted). The Court has full discretion over whether and to what extent

to permit amici but should nevertheless “consider the presence of partiality with regard to an

amici’s admittance.” Id. Additionally, leave to file a brief should be denied where “it is unlikely

that [it] would provide the Court with any ‘unique information or perspective[s].’” Iacangelo v.

Georgetown Univ., Civil Action No. 05-2086, 2009 WL 10693231, at *2 (D.D.C. June 11, 2009)

(quoting Georgia v. Ashcroft, 195 F. Supp. 2d 25, 33 (D.D.C. 2002)).

       The Labor Committee’s proposed brief focuses on a number of topics not relevant to the

legal issues in this case. See Labor Committee’s Proposed Mem. as Amicus Curiae (Proposed

Brief) [23-2]. The Proposed Brief, for example, spends significant time on matters such as labor-

related disputes between the Labor Committee and District officials. See id. at 5-9. More

significantly, many of the factual assertions the Labor Committee proposes to add are either devoid

of citation, see, e.g., id. at 11, 13; or based on a single declaration purporting to be on behalf of

many different individuals—including the attorney filing on behalf of the Labor Committee—

frequently failing to state who is attesting to which statements, see, e.g., Proposed Brief Ex. I [23-

11] ¶¶ 45-51, 53, 65. Many of those statements with attributions are unreliable hearsay statements

about what the individual(s) in question heard. See, e.g., id. ¶¶ 56, 60, 61, 67.

       Instead of shedding light on the facts, the Labor Committee’s Proposed Brief injects them



                                                 31
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 32 of 34



with unreliable, unattributed, and irrelevant assertions. It is also plainly partisan. The Court should

decline to consider the Proposed Brief and deny the Labor Committee’s motion.

       B. Plaintiffs’ Motion To Expedite the Hearing.

       DOC opposes Plaintiffs’ Emergency Motion to Expedite Hearing on Application for a

Temporary Restraining Order [23] because it is inconsistent with the deadlines set by the Court on

April 1, 2020, and based on the lack of time between plaintiffs’ reply and the proposed merits

hearing. Plaintiffs’ reply in support of their application for TRO is due at 5:00 p.m. on Sunday,

April 5, 2020, and plaintiffs have proposed that a merits hearing occur the following morning.

DOC appreciates the urgency of this matter and is willing to accommodate a compressed schedule,

but requests more than the overnight hours of Sunday evening to Monday morning to consult with

District personnel regarding plaintiffs’ upcoming filing and to properly prepare for a hearing on

plaintiffs’ application for a TRO. Although expedition is important here, too much haste prejudices

DOC, by reducing the time it has to respond to the many, complicated arguments and allegations

presented and—more importantly—reduces the time for the Court to consider all the evidence and

arguments.

       However, DOC defers to the Court. If the Court decides to hold a hearing on plaintiffs’

application for a TRO on April 6, 2020, DOC requests—as plaintiffs propose—that plaintiffs’

reply in support of a TRO be due Saturday, April 4, 2020, at 5:00 pm.

       C. COVID-19 Procedures

       Regarding plaintiffs’ assertion that COVID-19 procedures are not being followed, DOC

disputes that the anecdotes described in the declarations are an accurate representation of the

COVID-19 response practices currently being implemented. As summarized above, and noted in

the declarations of DOC officials, see Background Section II, DOC is taking all available



                                                  32
        Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 33 of 34



precautions to protect inmates from the spread of COVID-19. The specific complaints noted in the

declarations do not represent the current practices in DOC facilities (e.g., professional cleaners

now clean the common areas daily and cleaning of common areas takes place every two hours),

others are mistaken (cleaning supplies are widely available to staff and inmates), and others are

the result of unavoidable constraints (e.g., the distribution of masks and other PPE is limited to

individuals who have screened positive and DOC staff performing high risk functions, and the

ability to practice social distancing is limited). The response has evolved quickly, with ever-

evolving changes and enhancements based on medical guidance and availability of resources.

       D. DOC’s Pandemic Plan

       The plan proffered by plaintiffs is not DOC’s currently operative pandemic response plan

and should not have been available to staff (because it is not operative and is confidential).

However, that plan clearly shows that DOC regularly updates the plan as the agency has indicated,

and DOC is in the midst of an ongoing revision process.

                                        CONCLUSION

       For the foregoing reasons, the Court should deny plaintiffs’ application for a temporary

restraining order.



Dated: April 3, 2020.                Respectfully submitted,

                                     KARL A. RACINE
                                     Attorney General for the District of Columbia

                                     TONI MICHELLE JACKSON
                                     Deputy Attorney General
                                     Public Interest Division

                                     /s/ Fernando Amarillas
                                     FERNANDO AMARILLAS [974858]
                                     Chief, Equity Section

                                               33
Case 1:20-cv-00849-CKK Document 25 Filed 04/03/20 Page 34 of 34




                      /s/ Micah Bluming__
                      MICAH BLUMING [1618961]
                      PAMELA DISNEY [1601225]
                      Assistant Attorneys General
                      ANDREW J. SAINDON [456987]
                      Senior Assistant Attorney General
                      441 Fourth Street, N.W., Suite 630 South
                      Washington, D.C. 20001
                      (202) 724-7272
                      (202) 730-1833 (fax)
                      micah.bluming@dc.gov
                      pamela.disney@dc.gov
                      andy.saindon@dc.gov

                      Counsel for Defendants




                                34
